774 N.W.2d 526 (2009)
Ann COBLENTZ, Lee Coblentz, John Lewandowski, and Deborah Lewandowski, Plaintiffs-Appellants,
v.
CITY OF NOVI, Defendant-Appellee.
Docket No. 138974. COA No. 285431.
Supreme Court of Michigan.
November 13, 2009.

Order
On order of the Court, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals. The Court of Appeals erred in affirming the Oakland Circuit Court's application of a "due process" analysis in its April 24, 2008 order awarding the plaintiffs' attorney fees, costs and disbursements pursuant to the Freedom of Information Act, MCL 15.231, et seq. ("FOIA"). MCL 15.240(6) provides that courts shall award reasonable attorneys' fees, costs and disbursements to prevailing FOIA plaintiffs. In determining the reasonable attorney fees due to the plaintiffs, the circuit court considered whether the city's conduct was "corrupt enough" to justify a sanction that "amounts to a severe criminal penalty," and whether the requested attorney fees would bankrupt the city or whether a sanction would "burden... the public welfare." Nothing in MCL 15.240(6), or decisions of this Court, authorizes consideration of such factors in determining a reasonable attorney fee award. For the same reason, the Court of Appeals clearly erred in analyzing whether the documents were substantively useful to the plaintiffs' case. We REMAND this case to the Oakland Circuit Court for a re-determination of the plaintiffs' reasonable attorney fees pursuant to the factors set forth in Smith v. Khouri, 481 Mich. 519, 751 N.W.2d 472 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J. (concurring).
I concur with the order remanding to the circuit court for a redetermination of reasonable attorney fees pursuant to Smith v. Khouri, 481 Mich. 519, 751 N.W.2d 472 (2008). As this Court's most recent decision regarding attorney fee awards, Smith is controlling here. Were it not for Smith, I would remand for a redetermination of reasonable attorney fees under this Court's decision in Wood v. Detroit Automobile Inter-Ins. Exch., 413 Mich. 573, 321 N.W.2d 653 (1982).
WEAVER, J. (concurring).
I concur in the result but write separately to say I continue to believe that Smith v. Khouri, 481 Mich. 519, 751 N.W.2d 472 (2008), a 4-to-3 opinion to which I signed a well-reasoned dissent, was wrongly reasoned and decided.